--------------------------------------------------------------------------------

EXHIBIT 10.1
 
THIRD AMENDMENT TO
REVOLVING CREDIT, SECURITY AND WARRANT PURCHASE AGREEMENT


This THIRD AMENDMENT TO REVOLVING CREDIT, SECURITY AND WARRANT PURCHASE
AGREEMENT (this “Amendment”) dated and with effect as of December 21, 2011 is
made and entered into by and between Roomlinx, Inc., a Nevada corporation
(“Borrower”), and Cenfin LLC, a Delaware limited liability company (the
“Lender”).
 
WHEREAS, the Borrower and the Lender are parties to that certain Revolving
Credit, Security and Warrant Purchase Agreement dated as of June 5, 2009, as
amended by that certain First Amendment to Revolving Credit, Security and
Warrant Purchase Agreement dated as of March 10, 2010 and that certain Second
Amendment to Revolving Credit, Security and Warrant Purchase Agreement dated as
of July 28, 2010 (the “Credit Agreement”);
 
WHEREAS, the Borrower has requested, and Lender has agreed to a change in the
“Revolving Credit Period”
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and of the loans, extensions of credit and commitments herein referred
to, the parties hereto agree as follows:


ARTICLE I
PURCHASE AND SALE; DETERMINATION OF PURCHASE PRICE
 
Section 1.1       Use of Defined Terms.  Unless otherwise defined herein or the
context otherwise requires, terms for which meanings are provided in the Credit
Agreement shall have such meanings when used in this Amendment.
 
ARTICLE II
AMENDMENTS
 
Section 2.1       Definitions.  The following definitions are hereby amended to
the Credit Agreement in the applicable alphabetical order:
 
“Revolving Credit Period” means the period from and including the Closing Date
to the earlier of (a) June 5, 2017 or (b) the date of termination of the
Revolving Credit Commitment, as terminated by the Lender pursuant to Article 9,
Events of Default.


ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
Section 3.1       Representations and Warranties.  In order to induce the Lender
to enter into this Amendment, the Borrower hereby represents and warrants to the
Lender as of the date hereof, as follows:
 
 
(a)               Credit Agreement Representations.  The representations and
warranties of the Borrower set forth in the Credit Agreement are true and
correct as of the date of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)               Due Authorization, Non-Contravention, etc.  The execution,
delivery and performance by the Borrower of this Amendment are within Borrower’s
power, have been duly authorized by all necessary corporate action, and do not:
(i) contravene the constituent documents of Borrower; (ii) violate any
applicable law or regulation or any order of any governmental authority,
(iii) violate or result in the default under any material indenture, agreement
or other instrument binding upon the Borrower or its assets, or give rise to a
right thereunder to require any payment to be made by the Borrower, or
(iv) result in the creation or imposition of any lien, claim or encumbrance on
any asset of the Borrower, except for Permitted Liens.
 
(c)               Government Approval, Regulation, etc.  No authorization or
approval or other action by, and no notice to or filing with, any governmental
authority or regulatory body or other person or entity is required for the due
execution, delivery or performance by the Borrower of this Amendment.
 
(d)               Validity, etc.  This Amendment constitutes the legal, valid
and binding obligation of the Borrower enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
 
(e)               No Default.  No Event of Default or Default has occurred and
is continuing, or will result from the execution and delivery of this Amendment.
 
ARTICLE IV
MISCELLANEOUS
 
Section 4.1       Ratification of and References to the Credit Agreement. Except
for the amendments expressly set forth above, the Credit Agreement and each
other Transaction Document is hereby ratified, approved and confirmed in each
and every respect.  Reference to this specific Amendment need not be made in the
Credit Agreement, the Transaction Documents, or any other instrument or document
executed in connection therewith, or in any certificate, letter or communication
issued or made pursuant to or with respect to the Credit Agreement, any
reference in any of such items to the Credit Agreement being sufficient to refer
to the Credit Agreement as amended hereby.
 
Section 4.2       Incorporation of Article 10.  Article 10 of the Credit
Agreement is incorporated by reference herein mutatis mutandis.
 


**********
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment to
Revolving Credit, Security and Warrant Purchase Agreement as of the day and year
first written above.
 

  CENFIN LLC            
 
 
By:
/s/ Matthew Hulsizer         Name: Matthew Hulsizer         Title: Manager      
     

 

  ROOMLINX, INC.            
 
 
By:
/s/ Michael S. Wasik        
Name: Michael S. Wasik
        Title:   Chief Executive Officer            

 